DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 3 and 5 are photographs which are of poor quality and the Examiner cannot distinguish the contents of the photographs.  Thus, the figures fail to comply with 37 CRF 1.84(b)(1) which requires that black and white photographs be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Teflon” and “Cytop”, which are each a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “made by glass” should be replace with --made of glass-- in order to correct the grammar.  Appropriate correction is required.
Claim Interpretation
Using the broadest reasonable interpretation of the claimed limitations, it is noted that claim 1 does not explicitly recite the structure of “at least one electro-microfluidic (EMF) platform.” The claim merely requires “a receiving space” which is capable of receiving such a structure.  Further, the dependent claims which recite additional details of “the EMF platform” do not further limit the subject matter of the claimed invention as the claimed limitations do not regard structure which has been positively recited by the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the fragrance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that the claims 1, 2 and 7 each recite the limitation of “the EMF platform” while the limitation was originally recited as “at least one electro-microfluidic (EMF) platform” in lines 2-3 of claim 1.  Thus, it is unclear whether each of the recitations of “the EMF platform” are referring to one or all of the possible EMF platforms which could be present.
In regard to claim 1, the limitation of “the control center is configured to program the fragrance on the EMF platform” is unclear as it is not understood how “the fragrance” can be programmed by the control center.  For the purpose of examination below, the limitation will be given the broadest reasonable interpretation.
Claim 3 recites the limitation "the fragrance(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is unable to determine if the limitation refers to “the fragrance” as recited in line 4 of claim 1 or to “a least one fragrance” as recited in line 10 of claim 1.
Claim 4 recites the limitation "the fragrance(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unable to determine if the limitation refers to “the fragrance” as recited in line 4 of claim 1 or to “a least one fragrance” as recited in line 10 of claim 1.
Claim 4 recites the limitation "the fragrances" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is unable to determine if the limitation refers to “the fragrance” as recited in line 4 of claim 1, to “a least one fragrance” as recited in line 10 of claim 1, or to “the fragrance(s)” as recited in line 2 of claim 4.
Claim 5 recites the limitation "the programmed fragrance(s)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is unable to determine if the limitation 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenbacher et al. (US 9,808,812; hereinafter “Gruenbacher”).
In regard to claim 1, Gruenbacher discloses a programmable fragrance generating apparatus (microfluidic delivery system 10) comprising a receiving space (space on the cartridge 26 for microfluidic delivery member 64) capable of receiving at least one EMF platform as claimed (see above “Claim Interpretation” section for the interpretation of this limitation); a plurality of fragrance receiving holes (through-hole 90 in each of the multiple reservoirs 50; see Figure 4 and col. 3, lines 15-27); a control center (“programmable electronic drive circuitry”; see col. 10, lines 27-44) capable of being communicatively and electrically connected to the EMF platform (as the microfluidic delivery member 64 is necessarily communicatively and electrically connected to the drive circuitry), said control center having a user interface (necessary to enable the system to be “programmable so a user can select” operating conditions; see col. 12, lines 59-66 and col. 14, lines 22-24) capable of receiving an instruction 
In regard to claims 2-3 and 6-7, as noted above, the structure of the EMF platform has not been positively recited by the claims.  Therefore, the limitations of claims 2-3 and 6-7 regarding the EMF platform are not considered to be further limiting.  It is viewed that the fragrance receiving holes (through-hole 90 of each of the multiple reservoirs 50) of Gruenbacher would be capable of delivering fragrance to an EMF platform as the holes 90 function to dispense fragrance from each reservoir 50 as required by claim 3.
In regard to claims 4-5, Gruenbacher, as noted above, discloses that the control center can be programmed by a user to create a customized scent according to an instruction through the combining of fragrances for release from the outlet 20.  Thus, it is viewed that the control center is configured in an analogous manner to the limitations of claims 4-5 as the structure of the EMF platform has not be positively recited by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774